
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.1



AXCELIS TECHNOLOGIES, INC.

EXECUTIVE SEPARATION AGREEMENT


        THIS EXECUTIVE SEPARATION AGREEMENT, dated as of August 22, 2007, is
made by and between Axcelis Technologies, Inc. (hereinafter referred to as the
"Company") and Marc S. Levine (hereinafter referred to as "Executive"). In
consideration of the mutual covenants contained herein, the parties agree as
follows:

        1.    Termination Date.    Executive's employment with the Company will
terminate on August 31, 2007 (the "Termination Date"). As described in
Section 2, Executive will receive the separation pay and benefits under this
Agreement. Prior to the Termination Date, the Executive shall cooperate with the
reasonable requests of the Company to support the transition of the Executive's
duties to other Company personnel.

        2.    Termination Compensation.    

        2.1.    Separation Pay.    Within 30 days of the Termination Date (or
Executive's date of execution of this Agreement, whichever is later), the
Company will pay Executive in a lump sum an amount equal to 36 weeks of
Executive's base salary at the Termination Date, less legally required payroll
tax deduction.

        2.2.    Axcelis Time Management (ATM).    After the Termination Date,
Executive will receive a lump sum amount for his accrued ATM balance, if any.
Overdrawn ATM time will be deducted from Executive's final paycheck.

        2.3.    COBRA Payments.    If Executive elects to continue health
coverage under the Company's health plan in accordance with the continuation
requirements of COBRA, the Company will pay for the cost of such coverage until
the earlier of (i) the date Executive begins full-time employment or full-time
self-employment; or (ii) the end of the ninth month after the Date of
Termination.

        2.4.    Benefits.    Attachment A sets forth detailed information on the
impact of Executive's separation on Company-provided benefits.

        2.5.    Transition Assistance.    During the period from the Date of
Termination until the date 6 (six) months after the Date of Termination (the
"Transition Period"), the following provisions will apply:

        (a)    Laptop Computer.    The Company agrees to allow the Executive to
retain the laptop computer used by him.

        (b)    Email.    The Company agrees to allow Executive to maintain email
on the Company's server until the earlier of the end of the Transition Period or
the date on which Executive commences other employment.

        (c)    Cell Phone.    The Company agrees to assign to the Executive the
mobile phone owned by the Company and used by the Executive as of the Date of
Termination and pay the Executive a lump sum amount to cover six months' of cell
phone premiums at the Executive's plan level (but not more than $99 per month).

        (d)    Outplacement.    At the request of Executive, the Company will
pay up to $12,500 for an outplacement service for services rendered in assisting
Executive in locating other employment, provided such payments are contingent
upon Executive's cooperation with the outplacement service and upon active
efforts by Executive to locate another position.

        3.    Executive Acknowledgement of Compensation.    The Executive
acknowledges that in exchange for entering into this Agreement the Executive has
received good, sufficient and valuable consideration in excess of that to which
the Executive would otherwise have been entitled in the absence of this

--------------------------------------------------------------------------------



Agreement. The Executive acknowledges that the Executive has been paid in full
for any and all wages, including accrued unused vacation pay. Unless otherwise
provided for expressly in this Agreement, all other benefits have ceased as of
the Termination Date.

        4.    Effect of Breach on Compensation.    The Executive agrees that the
compensation and benefits contained in this Agreement and which flow to the
Executive from the Company are subject to termination, reduction or cancellation
in the event that the Executive takes any action or engages in any conduct
deemed by the Company to be in violation of this Agreement.

        5.    Executive Obligations.    

        5.1.    Return of Property.    The Executive shall return all papers,
files, documents, computers, reference guides, equipment, keys, identification,
credit cards, software, computer access codes, disks and institutional manuals,
or other property belonging to the Company within one week after the Termination
Date; provided the Executive shall return the laptop computer referenced in
Section 2 above not later than the end of the Transition Period. The Executive
shall not retain any copies, duplicates, reproductions or excerpts of any of the
Company's property. The Executive may retain copies of all agreements between
the Executive and the Company and other documents relating to his personal
performance.

        5.2.    Nondisclosure of Confidential Information.    During the course
of the Executive's employment with the Company, the Executive has become
acquainted with and/or developed confidential information belonging to the
Company and its customers. The Executive agrees not to use or to disclose to any
person or entity any confidential information of the Company or of any past or
present customer of the Company, including but not limited to financial data or
projections, customer lists, projects, economic information, systems, plans,
methods, procedures, operations, techniques, know-how, trade secrets or
merchandising or marketing strategies. In addition, Executive shall continue to
be bound by the terms of Employee Invention Assignment, and Confidentiality
Agreement, which the Executive executed in connection with his employment. That
Agreement is affixed hereto and incorporated by reference as Attachment B.

        5.3.    Nondisparagement.    Provided the Executive is not in breach of
his obligations under this Agreement, the Company agrees not to disparage or
make negative statements about the Executive. The Executive agrees not to
disparage or make negative statements about the Company or any of its officers,
directors, agents, employees, successors and assigns.

        5.4.    Non-Compete and Non-Solicitation.    The Executive hereby agrees
with the Company that for a period of 12 months following the Termination Date:

        (a)   The Executive shall not, without the prior written consent of the
Chief Executive Officer of the Company, directly or indirectly, engage in, be
employed by, act as a consultant or advisor to, be a director, officer, owner or
partner of, or acquire an interest in, any business engaged in manufacturing
implant, rapid thermal processing, photostabilization or dry strip semiconductor
processing systems (a "competitive business"), nor directly or indirectly have
any interest in, own, manage, operate, control, be connected with as a
stockholder, lender, joint venturer, officer, employee, partner or consultant,
or otherwise engage, invest or participate in any competitive business;
provided, however, that nothing contained in this Section 5.4 shall prevent the
Executive from investing or trading in publicly traded stocks, bonds,
commodities or securities or in real estate or other forms of investment for
Executive's own account and benefit (directly or indirectly);

        (b)   The Executive shall not actively solicit any employee of the
Company or any of its subsidiaries or affiliates to leave the employment
thereof; and the Executive shall not enter onto Company property without prior
written consent from the Chief Executive Officer of the Company or other
executive officer of the Company; and

2

--------------------------------------------------------------------------------




        (c)   The Executive shall not induce or attempt to induce any customer,
supplier, licensor, licensee or other individual, corporation or business
organization having a business relationship with the Company or its subsidiaries
or affiliates to cease doing business with the Company or its subsidiaries or
affiliates or in any way interfere with the relationship between any such
customer, supplier, licensor, licensee or other individual, corporation or
business organization and the Company or its subsidiaries or affiliates.
Solicitation of customers for the purposes of this obligation refers to existing
and/or contemplated products as of the time of this Agreement.

        (d)   The applicable time periods set forth in this Section 5.4 shall be
extended by the time of any (1) breach by the Executive of any terms of this
Agreement, or (2) litigation involving the Executive and the Company in respect
of any of the provisions of this Agreement (whether by the Executive seeking
relief from the terms hereof or by the Company seeking to enforce the terms
hereof or otherwise).

        5.5.    Resignations from Corporate Office.    Not later than the
Termination Date, the Executive will execute and deliver to the Company his
resignation as a Senior Vice President of the Company and any subsidiaries of
the Company, attached here to as Attachment C. Executive expressly acknowledges
that the compensation payable to Executive under this Agreement is in full
satisfaction of any compensation due to him in connection with his corporate
positions described in this Section 5.5.

        5.6.    SEN Corporation, an SHI and Axcelis Company.    Concurrently
with the execution of this Agreement, the Executive will execute and deliver to
the Company his resignation as a Director of SEN Corporation, an SHI and Axcelis
SHI Company effective at the next Board meeting, in the form attached here to as
Attachment D. Prior to the effective date of the resignation, Executive shall,
at the Company's request and expense, continue to serve as a member of the Board
of Directors of SEN. The Executive agrees to cooperate in all ways (including
with respect to Board votes) with the Company's instructions relating to his
membership on the SEN Board and resignation from such Board. Executive expressly
acknowledges that the compensation payable to Executive under this Agreement is
in full satisfaction of any compensation due to him in connection with his
corporate positions described in this Section 5.6.

        5.7.    Cooperation.    The Executive will cooperate fully with the
Company in its defense of or other participation in any administrative, judicial
or other proceeding arising from any charge, complaint or other action which has
been or may be filed against the Company and with respect to which Executive has
knowledge. The Executive agrees to be responsive to requests for information
related to the smooth transition of a successor to his position.

        6.    SEC Reporting and Applicability of the Company's Insider Trading
Policy.    

        6.1.    Rule 144.    For the purposes of Rule 144 promulgated by the
Securities Exchange Commission, the Executive shall cease to be an "affiliate"
of the Company on the Termination Date.

        6.2.    Section 16 Reporting.    The Executive shall cease to be a
reporting person under the Securities Exchange Act of 1934, as amended, as of
the Termination Date, provided however, the Executive must file a Form 4 with
the SEC to report any purchase, sale, or option exercise after the Termination
Date if the transaction occurs within six months following a Form 4 transaction
going the opposite way (e.g., sale vs. purchase) prior to the Termination Date.

        7.    Insider Trading Policy.    Assuming the Executive does not acquire
material non-public information after the Termination Date, beginning on the
date two trading days after the Company's public announcement of its earnings
for the fiscal quarter ending after the Termination Date, the Executive will no
longer be subject to restrictions on trading arising under the Company's insider
trading policy.

3

--------------------------------------------------------------------------------




        8.    General Release and Covenant Not to Sue.    

        8.1.    Release.    In consideration of the Company's covenants in this
Agreement, the Executive hereby releases and discharges the Company and its
officers, directors, agents, employees, successors and assigns ("Released
Parties") from any and all claims by the Executive arising before the signing of
this Agreement, including all claims arising out of the Executive's employment
with the Company or the termination thereof (except (1) those relating to
performance of this Agreement and (2) the Company's obligations under the
Indemnification Agreement between the Executive and the Company dated August 6,
2002 (the "Indemnification Agreement")) and claims arising under common law and
claims arising under federal or state labor and employment laws and laws
prohibiting discrimination on the basis of age, sex, race, national origin or
disability. The laws referred to in the preceding sentence include Title VII of
the Civil Rights Act of 1964, as amended; the Equal Pay Act of 1963, as amended;
the Age Discrimination in Employment Act of 1967 (ADEA), as amended; the Fair
Labor Standards Act of 1938, as amended; the Americans With Disabilities Act of
1990, as amended; the Rehabilitation Act of 1973, as amended; the Family and
Medical Leave Act of 1993, as amended; Chapter 151B of the Massachusetts General
Laws, Chapter 149 of the Massachusetts General Laws; the Massachusetts Civil
Rights Act and the Massachusetts Equal Rights Law; the Worker Adjustment and
Retraining Notification ("WARN") Act; Maryland Ann. Code Article 100
Sections 88-94, and Maryland Ann. Code Article 49B, Sections 1 et seq; or any
other state or federal law, order, public policy or regulation affecting or
relating to the rights and/or claims of employees. Nothing in this Agreement
shall be construed to be a release of certain ADEA and Title VII rights that is
not allowed by law, except that the Executive waives and shall not accept any
damages from any such claims.

        8.2.    Covenant Not to Sue.    The Executive represents and warrants
that he has not filed any complaints, charges, or claims for relief against the
Released Parties with any local, state or federal court or administrative
agency. The Executive agrees and covenants not to sue or bring any claims or
charges against the Released Parties with respect to any matters arising out of
or relating to the Executive's employment with or separation from the Company,
other than enforcement of the terms of this Agreement or the Indemnification
Agreement. In the event that the Executive institutes any such action, that
claim shall be dismissed upon presentation of this Agreement and he shall
reimburse the Company for all legal fees and expenses incurred in defending such
claim and obtaining its dismissal.

        8.3.    No Implied Admission.    It is understood and agreed that this
Agreement does not constitute any admission by the Company that any action taken
with respect to the Executive was unlawful or wrongful, or that such action
constituted a breach of contract or violated any federal or state law, policy,
rule or regulation.

        9.    Compliance with Federal Older Workers Benefit Protection Act of
1990.    

        9.1.    Time To Consider Agreement.    The Executive acknowledges that
he has been advised in writing to consult with an attorney and has had ample
opportunity to consult with and review this Agreement with an attorney of his
choice, and has been given a period of at least forty-five (45) days within
which to consider whether to sign this Agreement. If the Executive has signed
this Agreement prior to the end of this forty-five (45) day period, he
represents that he has done so knowingly and voluntarily.

4

--------------------------------------------------------------------------------



        9.2.    Revocation Right.    It is agreed and understood that for a
period of seven (7) days following the execution of this Agreement, which period
shall end at 5:00 p.m. on the seventh day following the date of execution by the
Executive, he may revoke this Agreement. This Agreement will not become
effective until this revocation period has expired. This seven (7) day
revocation period cannot be shortened by agreement of the parties or by any
other means.

        10.    Miscellaneous.    

        10.1.    Availability of Equitable Remedies.    The Executive agrees and
warrants that the covenants contained herein are reasonable, that valid
consideration has been and will be received therefor and that the agreements set
forth herein are the result of arms-length negotiations between the parties
hereto. The Executive recognizes and acknowledges that the provisions of
Section 5 are vitally important to the continuing welfare of the Company, and
its subsidiaries and affiliates, and that money damages constitute a totally
inadequate remedy for any violation thereof. Accordingly, in the event of any
such violation by the Executive, the Company, and its subsidiaries and
affiliates, in addition to any other remedies they may have, shall have the
right to institute and maintain a proceeding to compel specific performance
thereof or to obtain an injunction restraining any action by the Executive in
violation of Section 5.

        10.2.    Severability.    In the event that any provision of this
Agreement is found by a court, arbitrator or other tribunal to be illegal,
invalid or unenforceable, then such provision shall not be voided, but shall be
enforced to the maximum extent permissible under applicable law, and the
remainder of this Agreement shall remain in full force and effect.

        10.3.    Entire Agreement.    This Agreement and its Exhibits
constitutes the entire agreement between the parties about or relating to the
Executive's termination of employment from the Company, or the Company's
obligations to the Executive with respect to his termination and fully
supersedes any and all prior agreements or understanding between the parties,
other than the Indemification Agreement.

        10.4.    Binding Benefit.    This agreement shall be binding on the
parties and upon their heirs, administrators, representatives, executors,
successors and assigns and shall inure to their benefit and to that of their
heirs, administrators, representatives, executors, successors and assigns.

        10.5.    Amendments.    This Agreement may not be altered, amended or
modified, except by a further written document signed by the Executive and the
Company.

        10.6.    Governing Law.    This Agreement shall be governed by the laws
of the Commonwealth of Massachusetts, without regard to or application of
choice-of-law rules or principles.

        10.7.    Limitations on Recovery.    In the event that the Executive
institutes legal proceedings to enforce this Agreement, he agrees that the sole
remedy available shall be enforcement of the terms of this Agreement and/or a
claim for damages resulting from the breach of this Agreement, but that under no
circumstances shall the Executive be entitled to receive or collect any damages
for claims that Executive has released under this Agreement.

5

--------------------------------------------------------------------------------




        IN WITNESS WHEREOF, the undersigned have executed this Agreement as of
the date first set forth above.

    AXCELIS TECHNOLOGIES, INC.
 
 
By:
/s/  LYNNETTE C. FALLON      

--------------------------------------------------------------------------------

Title: EVP HR/Legal and General Counsel
 
 
By:
/s/  MARC S. LEVINE      

--------------------------------------------------------------------------------

Marc S. Levine

Attachments

A—    Benefits After Termination Date
B—    Employee Invention Assignment and Confidentiality Agreement
C—    Resignation from Office
D—    Resignation from SEN

6

--------------------------------------------------------------------------------



Attachments A and B are omitted because the content of those attachments is
post-termination benefits and obligations applicable to all U.S. employees of
the Company.

7

--------------------------------------------------------------------------------






Attachment C



LETTER OF RESIGNATION


                                        
                                                    August 22, 2007

To: The Board of Directors of Axcelis Technologies, Inc.
108 Cherry Hill Drive
Beverly, MA 01982

Dear Sirs:

Please accept tender of my resignation from the office of Senior Vice President,
Product Development effective immediately.

    Very truly yours,
 
 
/s/  MARC S. LEVINE      

--------------------------------------------------------------------------------

Marc S. Levine

8

--------------------------------------------------------------------------------





Attachment D


LETTER OF RESIGNATION


August 22, 2007                                  

To: The Board of SEN Corporation, an SHI and Axcelis Company

Dear Sirs:

Please accept tender of my resignation from the office of director of SEN
Corporation, an SHI and Axcelis Company effective September 17, 2007.

    Very truly yours,
 
 
/s/  MARC S. LEVINE      

--------------------------------------------------------------------------------

Marc S. Levine

9

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.1



AXCELIS TECHNOLOGIES, INC. EXECUTIVE SEPARATION AGREEMENT

Attachment C



LETTER OF RESIGNATION
LETTER OF RESIGNATION
